DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 8, 2021.  Claims 1, 4-7, 13, 15, and 16 are amended.  Claims 2, 3, 9-12, 14, 17, and 18 are cancelled.  Claims 1, 4-8, 13, 15, and 16 are pending in the case.  Claims 1 and 13 are the independent claims.  
This action is non-final.

Applicant’s Response
In Applicant’s response dated July 8, 2021, Applicant amended the claims in response to the objection to the claims and the rejection of the claims under 35 USC 103 contained in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the objections to the claims are acknowledged, and Applicant’s associated arguments have been fully considered.  Since the amendments remove the bases for the objections, the objections are withdrawn. 
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part. 

Therefore, because Applicant’s arguments are persuasive in part, and because the amended claims recite additional limitations which do not appear to be disclosed in the previously cited references, the previous rejection is withdrawn.  However, new grounds of rejection are provided below. 
Applicant’s arguments regarding Pan, Lee, and Wakeyama have been fully considered.  However, they are moot in view of the new grounds of rejection provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, on lines 10-12, “referring to the stored sound output methods of the selected at least one of the categories if a first application and a second application of the selected at least one of the categories are executing….”  Claim 13 similarly recites, on lines 14-15, “if a first application and a second application of the selected at least one of the categories are executing….”  With respect to both of these limitations, it is unclear whether they are intended to require that the first application, the second application, both the first and second application, etc., are “of the selected at least one of the categories.”  For example, it cannot be determined whether these conditional steps (i.e. following “if”) are satisfied when either one of the first and second application is of the selected categories, or if both of the first and second application are required to be of the selected categories.  Further, the limitation “at least one of the categories” only appears to require a single category, but that multiple categories must be included.  Therefore, it further cannot be determined whether these conditional limitations require the first and second applications to both be of a same category of the categories, or if the first and second applications can be of different categories, so long as at least one of the first or second application is of at least one selected category.  Therefore, these claims are indefinite.  In the interest of providing full 
In addition, claim 1 recites, on lines 15-20 “second user interface (UI) for individually changing the sound output methods of each of the first application and the second application…includes a button for selecting…a sound output device for the first application or the second application”.  Claim 13 similarly recites, on lines 15-20, “second user interface (UI) for individually changing the sound output methods of each of the first application and the second application…includes a button for selecting…a sound output device for the first application or the second application.”  These limitations are inconsistent and, therefore, indefinite.  For example, in the first portion of the quoted language, the limitations recite that the UI is for individually changing sound output methods of each of the first and second applications (i.e. the UI can change sound output methods for both applications).  However, in the second portion of the quoted language, the limitations recite that the button provided for effecting this change is for changing the sound output method of the first application or the second application (i.e. the button in the UI changes the sound output method for one of the first application or the second application).  Therefore, since it is not clear whether the UI and its included button are required to change the sound output method for only one of the two applications, or for both of the applications, as stated above, these limitations are indefinite.  In the interest of providing full examination on the merits, these limitations are interpreted as requiring a user interface which is capable of changing sound output methods for a first application or a second application.
With respect to claims 4-8, 15, and 16, these claims are respectively dependent upon independent claims 1 and 13.  Therefore they inherit the deficiencies identified above with respect to claims 1 and 13 and are rejected on the same basis as provided above with respect to claims 1 and 13.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 20130179784 A1) in view of Saib et al. (US 20140109003 A1), further in view of Liu et al. (US 20170192741).
With respect to claim 1, Bang teaches a sound outputting method executed in an electronic device, the method comprising:
storing sound output methods based on categories of applications installed in the electronic device (e.g. paragraph 0101, plurality of sound sources stored; sound sources contained in various types of content including navigation system, TTS, video calling, games, alarms, ringtones, messages, etc.; paragraph 0181, sound sources associated with navigation application, MP3 application, call, etc.; Fig. 7, indicating categorization of sound sources as at least content sound and system sound; paragraph 0175, display of control window SA adjusted, indicating ratio of output of plurality of sound sources to be adjusted; paragraph 0177, adjusting volume of specific application; paragraph 0181, as shown in Fig. 20, illustrating stored plurality of sound sources associated with output units; paragraph 0183, outputting a specific sound source to a specific output device, which is controlled by the user, who may additionally control the volume of the sound output by the specific output device; paragraph 0064, temporarily storing output data, i.e. adjustments to sound data such as volumes for a plurality of applications, and associations/volumes of particular sound output devices with respect to the plurality of applications, in memory while applications are executing); 
recognizing an external speaker device using short-range wireless communication (e.g. paragraph 0039, short range communication module of device used for short range communication, such as Bluetooth, etc.; paragraph 0182, Bluetooth earphone prepared in mobile terminal as output device; paragraph 0183, sound source associated with call output through Bluetooth earphone, as shown in Fig. 20);
receiving a first input to select at least one application to output sound through the external speaker device (e.g. paragraph 0183, Fig. 20, controlling specific sound source to correspond to a specific output device; sound source associated with call output through Bluetooth earphone; user may control the output device so as to be optimized for current environment; paragraph 0184, specific sound source corresponds to specific devise, control window SA displayed; volume of sound source output through Bluetooth earphone displayed in third area A3);
referring to the stored sound output methods if a first application and a second application are executing (e.g. paragraph 0133, referring to Fig. 9, outputting different types of sound sources with image associated with specific sound source is on display; paragraph 0135 running navigation application and outputting route guidance sound source; paragraph 0136, running MP3 playback application and associated second content sound source, music, where the MP3 playback application is run along with, i.e. simultaneously, with the navigation application; paragraph 0137, other sound sources; i.e. system determines associated sounds for output while executing applications; paragraph 0181, plurality of sound sources stored/associated with applications; paragraph 0183, outputting specific sound source associated with specific application to specific associated output device);
providing a second user interface (UI) screen for changing the sound output methods of the first application and the second application (e.g. paragraph 0155, describing Fig. 13 as showing control window SA for controlling output, e.g. volume, of a plurality of applications including MP3 Application A1 executing along with (as cited above with respect to paragraph 0136) navigation application A2 in corresponding areas A1-4 of control window SA; paragraph 0183, user controlling device to be optimized for current environment; controlling specific sound source to correspond to specific output device, as shown in Fig. 20; paragraph 0184, volumes of different sound sources corresponding to different output devices displayed in control window SA as shown in Fig. 21);
determining a sound output device associated with the first application or the second application (e.g. paragraph 0180, controlling sound sources to correspond to specific output device; paragraph 0183, controller controlling specific sound source to corresponding to specific output device and outputting sound sources associated with various applications to various corresponding output devices; i.e. the controller determines, on the basis of stored properties, such as shown in Fig. 20 and discussed as being controlled by the user in paragraph 0183, that a particular sound source associated with a specific application, is also associated with a particular device, and outputs the particular sound source to the particular device); and
outputting a sound associated with the first application or the second application by using the sound output device, wherein the sound output device is one of an internal speaker of the electronic device or the external speaker (e.g. Fig. 20 and paragraph 0182, plurality of output devices including earphone, Bluetooth earphone, and speaker, i.e. a speaker of audio output module 152 as described in paragraph 0059, where at least a speaker of audio output module 152 is interpreted as equivalent to an internal speaker of the device and a Bluetooth earphone is interpreted as equivalent to an external speaker; paragraph 0183, controlling specific sound source to correspond to specific output device, outputting plurality of sound sources associated with respective plurality of applications to be output to respective plurality of devices; i.e. where a user has assigned particular applications to be output to particular devices, the system outputs the sound sources associated with the applications at the designated volumes and to the designated respective devices).
Bang does not explicitly disclose 
displaying a first user interface (UI) including a list of the categories of applications;
the first input is to select at least one of the categories to output sound through the external speaker device;
the sound output methods referred to are of the selected at least one of the categories if the first application and the second application are of the selected at least one of the categories, and that the first application and 
However, Saib teaches:
displaying a first user interface (UI) including a list of the categories of applications (e.g. paragraphs 0026-0027, list of applications currently running/currently generating sound; rank list of applications for sound priority; user may provide ranking with preferred speaker device; paragraph 0028, creating menu from list for viewing by user; pre-programmed GUI for applications generating sound, with applications sending signals to sound card highlighted; menu can include other icons/features for applications generating sound including user select tab to select one or more applications or groups of applications, application sound rank, selection tab for user to set application having highest priority; paragraph 0030, Fig. 6, GUI implementing menu having plurality of applications listed thereon; each application includes a mute tab 604 and volume adjust tab 606; other features may also be included, such as ranking tab, group select tabs, and preferred speaker device tab; i.e. where at least a menu displaying a list of applications along with tabs/options for assigning priority to/ranking the applications and for grouping the applications collectively constitutes a UI including a list of categories of applications; that is, assigning priorities to listed applications via displayed priority tabs/interfaces is analogous to categorizing the applications based on priority and therefore an interface which displays the applications along with assignable priorities is analogous to a UI including a list of categories (i.e. the assignable priorities) of the applications; further, grouping listed applications via displayed group select tabs is analogous to categorizing applications based on assigned groupings and therefore an interface which displays the applications along with assignable groupings (including at least the grouping of “video games” as discussed in paragraph 0027) is also analogous to a UI including a list of categories (i.e. a list of applications which also includes groupings/priorities for each application constitutes a list of those groupings/priorities as well; Examiner notes that claim 4, which is dependent on this claim, additionally requires that the first UI include a list of applications, which would appear to support this interpretation)
the first input is to select at least one of the categories to output sound through the external speaker device (e.g. paragraph 0019, display 104 may be wireless monitor connected to user computer; speaker device may be any speaker device such as speaker device 105 integrated into display 104, headphones, individual speakers, television speakers, etc., paragraph 0027, user may provide ranking with preferred speaker device, for example, user may set audio for video games to be output from surround sound connected to television, etc.; user grouping applications; paragraph 0030, Fig. 6, UI may include group select tab and preferred speaker device tab; i.e. within the menu UI the user may set preferred speaker devices for groups/categories of applications, such as setting at least a video games grouping to be output to surround sound speakers, etc.);
the sound output methods referred to are of the selected at least one of the categories if the first application and the second application are of the selected at least one of the categories, and that the first application and second application which are executing are of the selected at least one of the categories (e.g. paragraph 0025, user is playing a video game; user initiates program, which determines which applications are outputting a signal; periodically determining which applications are generating sound; paragraph 0026, adding application outputting audio signal to list; paragraph 0027, currently running applications; setting audio for video games to be output from surround sound speakers; paragraph 0028, creating menu from list; paragraph 0030, Fig. 6, menu including group select tabs and preferred speaker device tab; i.e. based on the user’s menu selections (which define a sound output method), such as grouping applications and selecting a group of applications in conjunction with a preferred speaker device, such as setting video games to be output by surround sound speakers, a currently running first and/or second application, such as a currently executed video game application, will be output to a preferred speaker, such as a surround sound speaker).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the 
Although Bang and Saib generally teach user interfaces for changing sound output methods of multiple applications between internal and external speakers which may overlap other content (e.g. Bang paragraph 0183, Fig. 20, controlling specific sound source to correspond to specific output device; user may control output device so as to be optimized for current environment; Saib paragraph 0027, user providing rankings for preferred speaker device, such as audio for video games output from surround sound speakers, music output to iPod speaker, videos output from headphones, Skype call output using desktop/laptop speakers, etc.; paragraph 0030, Fig. 6, menu 600 listing applications, may include preferred speaker device tab; where at least menu 600 of Fig. 6 is shown overlapping other displayed content), Bang and Saib do not explicitly disclose:
that the second user interface is for individually changing the sound output methods of each of the first application and the second application between an internal speaker module and the external speaker, 
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen, and 
that the user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed between the first area and the second area.
wherein the second UI screen includes a button for selecting the internal speaker module or the external speaker as a sound output device for the first application or the second application;
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button;
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button.
wherein a first part of the second UI screen overlaps with the first area, and a second part of the second UI screen, different than the first part, overlaps with the second area.
However, Liu teaches:
that the second user interface is for individually changing the sound output methods of each of the first application and the second application between an internal speaker module and the external speaker (e.g. paragraph 0006, performing sound control on split screen terminal; paragraph 0007, establishing sound connection for each application displayed in split screen manner; paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0035, embodiments and features can be freely combined; paragraphs 0036-0039 and 0041, performing sound control on split screen by establishing sound connection channel for each application displayed, determining application on which sound control is to be performed and performing sound control on determined application; if instruction does not designate application, application running in focus window is determined and sound control is performed on it, and if instruction designates application, performing sound control on designated application; when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. as shown in Fig. 3, when a user provides an input on a user interface corresponding to a sound output control associated with multiple applications displayed on the screen, the current sound output device for the in-focus/designated application may be switched to an alternate sound output device, such as from a headphone to a speaker or from a speaker to a headphone, depending on which of the two is the current sound output device; therefore, since the system determines which of the two applications is in focus or designated and then performs switching of sound output devices for that application according to user input to an interface, the interface allows for individually changing sound output devices for both first and second applications from one audio device to another), 
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen (e.g. paragraph 0007, each application displayed in split screen manner; Figs. 2 and 3, showing application 1 in a top area of the screen and application 2 in a bottom area of the screen
wherein the second UI screen includes a button for selecting the internal speaker module or the external speaker as a sound output device for the first application or the second application (e.g. paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; i.e. the soft key/button displayed on the UI permits the user to switch from a current sound output device to an alternate sound output device, such as from earphones to loudspeaker and vice versa, depending on which of the two output devices is the current output device when the input is received);
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button (e.g. paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0041, when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. where a current sound output device is earphones and a first input to the key/button is received, the sound output device is switched to a loudspeaker, making the loudspeaker the now-current sound output device; therefore, if a subsequent, second input to the key/button is received, the current sound output device will be changed again, this time from the loudspeaker to the earphones; therefore a plurality—at least two—inputs may be received through the key/button, with each input selecting a different sound output device);
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button (e.g. paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0041, when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. where a current sound output device is earphones and a first input to the key/button is received, the sound output device is switched to a loudspeaker, making the loudspeaker the now-current sound output device; therefore, if a subsequent, second input to the key/button is received, the current sound output device will be changed again, this time from the loudspeaker to the earphones; therefore if one input is received, the sound output device is determined to be switched from the current device to another device and, if two inputs are received, the sound output device is determined to be switched from the current device to another device after the first input, making the other the device the current device and then from the other device to yet another device, such as the initial device, after the second input);
wherein a first part of the second UI screen overlaps with the first area, and a second part of the second UI screen, different than the first part, overlaps with the second area (e.g. paragraph 0035, embodiments and features can be freely combined; Fig. 2, showing a first part of the sound control UI, associated with application 2, such as a soft key, overlapping the area associated with application 2; Fig. 3, showing a second part of the sound control UI, associated with application 1, such as a soft key, overlapping the area associated with application 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Saib, and Liu in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and Saib (directed to a system and method for selectively muting computer applications), to incorporate the teachings of Liu (directed to performing sound control on a split screen terminal) to include the capability to display the first and second applications which are concurrently executing in different areas of the display screen (i.e. in a split screen fashion) and to further display a user interface (i.e. the second UI of Bang, which overlaps at least one application displayed in the terminal and permits sound control of a plurality of applications) which collectively overlaps both the first and second areas associated with the first and second applications (i.e. as shown in combined Figs. 2 and 3 of Liu), the user interface including one or more buttons for audio control of the plurality of applications, including a button for switching sound output devices associated with in-focus/determined application of the first and second applications (i.e. switching from internal speakers to external speakers and vice versa as taught by both Bang and Saib, such as from earphones to a loudspeaker, as taught by Liu), where each input causes a current sound output device to be switched to another sound output device, such that a first input designates one output device and a second input in sequence designates a different output device, and the output device is ultimately determined by the number of inputs received at the button.  One of ordinary skill would have been motivated to perform such a modification in order to solve the technical problem of how to separately process sounds of applications displayed in a split-screen manner as described in Liu (paragraph 0005).
With respect to claim 4, Bang in view of Saib, further in view of Liu teaches all of the limitations of claim 1 as previously discussed and Bang and Saib both further teach wherein providing the first UI comprises outputting a list of applications being executed in the electronic device (e.g. Bang Fig. 13, showing list of MP3, Navigation, Alarm, and Bell applications; paragraphs 0135-0137, indicating that the navigation application is currently running in the foreground while the MP3 application and system sound sources (alarm and bell associated with remaining battery power and incoming call respectively) are running in the background; Fig. 20, described as a control window in paragraph 0179, showing list of navigation, MP3, and dialogue applications; Saib Fig. 6 and paragraph 0030, UI displaying list of applications currently outputting sound and may further include tabs for assigning priorities, grouping applications, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Liu, and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and teachings of Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the capability to display a user interface including a listing of currently executing applications which further includes controls for categorizing the applications according to one or more priorities or groupings and for designating preferred sound output devices for the applications and groupings such that a user may designate that at least one of the application groupings, such as a video games grouping, is to be output using a specified output device, such as an external speaker (i.e. providing a user interface for assigning applications and groups of applications to different sound output devices, as taught by Saib, such as in paragraph 0030 and Fig. 6, in order to implement the user’s ability to control output of different sound sources to different sound devices as explicitly discussed in Bang, such as is discussed in paragraph 0183 and shown in Fig. 20).  One of ordinary skill would have been motivated to perform such a modification in order to solve issues in existing systems for controlling sound of a plurality of applications, such as systems permitting only one application to output sound when the user has only one output device, systems permitting all applications to play sound simultaneously and which require the user to go into each application and selectively mute or otherwise individually control sound of the applications, which is a time consuming process, and systems which require to individually manage audio for multiple audio streams which the user desires to listen to simultaneously, as described in Saib (paragraphs 0001-0004, 0015).
With respect to claim 5, Bang in view of Saib, further in view of Liu teaches all of the limitations of claim 1 as previously discussed and Bang and Saib both further teach wherein providing the first UI comprises outputting a list of applications which use a sound source stored in the electronic device (e.g. Bang Fig. 20, described as a control window in paragraph 0179 which appears to provide the user the capability to control the output of a specific sound source to a specific output device as described in paragraph 0183, showing a list of applications and their associated sound sources; paragraph 0181, plurality of sound sources may be stored; Saib Fig. 6 and paragraph 0030, UI displaying list of applications currently outputting sound and may further include tabs for assigning priorities, grouping applications, assigning preferred output devices, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Liu, and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and teachings of Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the capability to display a user interface including a listing of currently executing applications which further includes controls for categorizing the applications according to one or more priorities or groupings and for designating preferred sound output devices for the applications and groupings such that a user may designate that at least one of the application groupings, such as a video games grouping, is to be output using a specified output device, such as an external speaker (i.e. providing a user interface for assigning applications and groups of applications to different sound output devices, as taught by Saib, such as in paragraph 0030 and Fig. 6, in order to implement the user’s ability to control output of different sound sources to different sound devices as explicitly discussed in Bang, such as is discussed in paragraph 0183 and shown in Fig. 20).  One of ordinary skill would have been motivated to perform such a modification in order to solve issues in existing systems for controlling sound of a plurality of applications, such as systems permitting only one application to output sound when the user has only one output device, systems permitting all applications to play sound simultaneously and which require the user to go into each application and selectively mute or otherwise individually control sound of the applications, which is a time consuming process, and systems which require to individually manage audio for multiple audio streams which the user desires to listen to simultaneously, as described in Saib (paragraphs 0001-0004, 0015).
With respect to claim 7, Bang in view of Saib, further in view of Liu teaches all of the limitations of claim 1 as previously discussed and Bang further teaches wherein providing the second UI comprises providing an option for setting whether to output the sound associated with the executing application, an output level of the sound associated with the executing application (e.g. paragraph 0157, controlling volume of specific application in corresponding area of control window SA using volume control bar SB; paragraph 0177, dragging boundary with specific area to boundary of another area, adjusting volume of specific application corresponding to the specific area to “0”; i.e. the control areas of the particular applications enable adjusting both volume level of each particular application and, by reducing the volume to “0,” whether to output any sound at all for a particular application), and a tone of the sound associated with the executing application (e.g. paragraph 0200, user may touch specific area A1-A4 associated with particular application/sound source to control the output of the sound source more finely; paragraph 0201, long touch on area causes equalizer for corresponding application sound output to be displayed; paragraphs 0202-0203, user may adjust sound output for particular frequencies with respect to volume and apparent distance using equalizer; paragraph 0205, sounds of different ranges output in accordance with control of equalizer; Figs. 30-32 and paragraphs 0210-0215, further describing how the user may adjust the tone of the selected sound source and associated application using the provided equalizer user interfaces).  
With respect to claim 8, Bang in view of n view of Saib, further in view of Liu teaches all of the limitations of claim 1 as previously discussed and Bang further teaches wherein storing the sound output method comprises storing the sound output method in an internal memory of the electronic device (e.g. paragraph 0103, plurality of sound sources stored in memory 160; paragraph 0064, temporarily storing output data; paragraph 0031 and Fig. 1, memory 160 included in terminal).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Saib, further in view of Liu, further in view of Cohen et al. (US 8359389 B1).
With respect to claim 6, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claim 1 as previously discussed.  Although Bang teaches that applications are categorized (e.g. Fig. 7, showing at least system and application categories), Bang does not explicitly disclose wherein displaying the first UI comprises displaying the list of the categories based on classification of an application (app) market from which the executing application is downloaded.  However, Saib teaches wherein displaying the first UI comprises displaying the list of the categories based on classification e.g. paragraphs 0026-0027, list of applications currently running/currently generating sound; rank list of applications for sound priority; user may provide ranking with preferred speaker device; paragraph 0028, creating menu from list for viewing by user; pre-programmed GUI for applications generating sound, with applications sending signals to sound card highlighted; menu can include other icons/features for applications generating sound including user select tab to select one or more applications or groups of applications, application sound rank, selection tab for user to set application having highest priority; paragraph 0030, Fig. 6, GUI implementing menu having plurality of applications listed thereon; each application includes a mute tab 604 and volume adjust tab 606; other features may also be included, such as ranking tab, group select tabs, and preferred speaker device tab; i.e. where at least a menu displaying a list of applications along with tabs/options for assigning priority to/ranking the applications and for grouping the applications collectively constitutes a UI including a list of categories of applications; that is, assigning priorities to listed applications via displayed priority tabs/interfaces is analogous to categorizing the applications based on priority and therefore an interface which displays the applications along with assignable priorities is analogous to a UI including a list of categories (i.e. the assignable priorities) of the applications; further, grouping listed applications via displayed group select tabs is analogous to categorizing applications based on assigned groupings and therefore an interface which displays the applications along with assignable groupings (including at least the grouping of “video games” as discussed in paragraph 0027) is also analogous to a UI including a list of categories (i.e. a list of applications which also includes groupings/priorities for each application constitutes a list of those groupings/priorities as well)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Liu, and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and teachings of Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the capability to display a user interface including a listing of currently executing applications which further includes controls for categorizing the applications according to one or more priorities or groupings and for designating preferred sound output devices for the applications and groupings such that a user may designate that at least one of the application groupings, such as a video games grouping, is to be output using a specified output device, such as an external 
Bang, Saib, and Liu do not explicitly disclose that the displayed category is based on classification of an application (app) market from which the executing application is downloaded.  However, Cohen teaches that the displayed category is based on classification of an application (app) market from which the executing application is downloaded (e.g. col. 11 lines 28-37, determining applications are similar based on applications being assigned the same category of application programs as identified by developers for adding to software marketplace).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Saib, Lui, and Cohen in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources), Saib (directed to a system and method for selectively muting computer applications), and Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Cohen (directed to monitoring application resource consumption) to include the capability to categorize applications and associated sound sources for output control purposes (as taught by both Bang and Saib) by using application marketplace categorizations as the categories (as taught by Cohen), where sound output of a plurality of applications indicates a metered consumption of a resource (i.e. proportions of total volume, particular output devices used as shown in Bang Figs. 8, 10, and 20), and metered consumption of resources may be normalized with respect to consumption by application category (as taught by Cohen col. 10 lines 16-17).  One of ordinary skill would have been motivated to perform such a modification in order to provide useful .
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Saib, further in view of Liu, further in view of  Pan et al. (US 20150074589 A1).
With respect to claim 13, Bang teaches an electronic device, comprising:
a processor (e.g. paragraph 0071, processors, implemented by controller 180);
a display configured to output a screen under control of the processor (e.g. paragraph 0048, display 151 displays information processed by mobile terminal);
a memory operatively connected with the processor (e.g. paragraph 0064, memory 160 stores programs for operations of controller; Fig. 1, showing memory 160 connected to controller 180); and
a speaker module configured to output a sound (e.g. paragraph 0059, audio output module 152 may include a speaker),
wherein the processor is configured to:
store sound output methods based on categories of applications installed in the electronic device, in the memory (e.g. paragraph 0101, plurality of sound sources stored; sound sources contained in various types of content including navigation system, TTS, video calling, games, alarms, ringtones, messages, etc.; paragraph 0181, sound sources associated with navigation application, MP3 application, call, etc.; Fig. 7, indicating categorization of sound sources as at least content sound and system sound; paragraph 0175, display of control window SA adjusted, indicating ratio of output of plurality of sound sources to be adjusted; paragraph 0177, adjusting volume of specific application; paragraph 0181, as shown in Fig. 20, illustrating stored plurality of sound sources associated with output units; paragraph 0183, outputting a specific sound source to a specific output device, which is controlled by the user, who may additionally control the volume of the sound output by the specific output device; paragraph 0064, temporarily storing output data, i.e. adjustments to sound data such as volumes for a plurality of applications, and associations/volumes of particular sound output devices with respect to the plurality of applications, in memory while applications are executing); 
recognize an external speaker device using short-range wireless communication (e.g. paragraph 0039, short range communication module of device used for short range communication, such as Bluetooth, etc.; paragraph 0182, Bluetooth earphone prepared in mobile terminal as output device; paragraph 0183, sound source associated with call output through Bluetooth earphone, as shown in Fig. 20);
receive a first input to select at least one application to output sound through the external speaker device (e.g. paragraph 0183, Fig. 20, controlling specific sound source to correspond to a specific output device; sound source associated with call output through Bluetooth earphone; user may control the output device so as to be optimized for current environment; paragraph 0184, specific sound source corresponds to specific devise, control window SA displayed; volume of sound source output through Bluetooth earphone displayed in third area A3);
if a first application and a second application are executing, providing a second user interface (UI) screen for changing the sound output methods of the first application and the second application (e.g. paragraph 0155, describing Fig. 13 as showing control window SA for controlling output, e.g. volume, of a plurality of applications including MP3 Application A1 executing along with (as cited above with respect to paragraph 0136) navigation application A2 in corresponding areas A1-4 of control window SA; paragraph 0183, user controlling device to be optimized for current environment; controlling specific sound source to correspond to specific output device, as shown in Fig. 20; paragraph 0184, volumes of different sound sources corresponding to different output devices displayed in control window SA as shown in Fig. 21);
determine a sound output device associated with the first application or the second application (e.g. paragraph 0180, controlling sound sources to correspond to specific output device; paragraph 0183, controller controlling specific sound source to corresponding to specific output device and outputting sound sources associated with various applications to various corresponding output devices; i.e. the controller determines, on the basis of stored properties, such as shown in Fig. 20 and discussed as being controlled by the user in paragraph 0183, that a particular sound source associated with a specific application, is also associated with a particular device, and outputs the particular sound source to the particular device); and
output a sound associated with the first application or the second application by using the sound output device, wherein the sound output device is one of the speaker module or the external speaker (e.g. Fig. 20 and paragraph 0182, plurality of output devices including earphone, Bluetooth earphone, and speaker, i.e. a speaker of audio output module 152 as described in paragraph 0059, where at least a speaker of audio output module 152 is interpreted as equivalent to an internal speaker of the device and a Bluetooth earphone is interpreted as equivalent to an external speaker; paragraph 0183, controlling specific sound source to correspond to specific output device, outputting plurality of sound sources associated with respective plurality of applications to be output to respective plurality of devices; i.e. where a user has assigned particular applications to be output to particular devices, the system outputs the sound sources associated with the applications at the designated volumes and to the designated respective devices).

displaying a first user interface (UI) including a list of the categories of applications;
the first input is to select at least one of the categories to output sound through the external speaker device.
However, Saib teaches:
displaying a first user interface (UI) including a list of the categories of applications (e.g. paragraphs 0026-0027, list of applications currently running/currently generating sound; rank list of applications for sound priority; user may provide ranking with preferred speaker device; paragraph 0028, creating menu from list for viewing by user; pre-programmed GUI for applications generating sound, with applications sending signals to sound card highlighted; menu can include other icons/features for applications generating sound including user select tab to select one or more applications or groups of applications, application sound rank, selection tab for user to set application having highest priority; paragraph 0030, Fig. 6, GUI implementing menu having plurality of applications listed thereon; each application includes a mute tab 604 and volume adjust tab 606; other features may also be included, such as ranking tab, group select tabs, and preferred speaker device tab; i.e. where at least a menu displaying a list of applications along with tabs/options for assigning priority to/ranking the applications and for grouping the applications collectively constitutes a UI including a list of categories of applications; that is, assigning priorities to listed applications via displayed priority tabs/interfaces is analogous to categorizing the applications based on priority and therefore an interface which displays the applications along with assignable priorities is analogous to a UI including a list of categories (i.e. the assignable priorities) of the applications; further, grouping listed applications via displayed group select tabs is analogous to categorizing applications based on assigned groupings and therefore an interface which displays the applications along with assignable groupings (including at least the grouping of “video games” as discussed in paragraph 0027) is also analogous to a UI including a list of categories (i.e. a list of applications which also includes groupings/priorities for each application constitutes a list of those groupings/priorities as well; Examiner notes that claim 4, which is dependent on this claim, additionally requires that the first UI include a list of applications, which would appear to support this interpretation));
the first input is to select at least one of the categories to output sound through the external speaker device (e.g. paragraph 0019, display 104 may be wireless monitor connected to user computer; speaker device may be any speaker device such as speaker device 105 integrated into display 104, headphones, individual speakers, television speakers, etc., paragraph 0027, user may provide ranking with preferred speaker device, for example, user may set audio for video games to be output from surround sound connected to television, etc.; user grouping applications; paragraph 0030, Fig. 6, UI may include group select tab and preferred speaker device tab; i.e. within the menu UI the user may set preferred speaker devices for groups/categories of applications, such as setting at least a video games grouping to be output to surround sound speakers, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the capability to display a user interface including a listing of currently executing applications which further includes controls for categorizing the applications according to one or more priorities or groupings and for designating preferred sound output devices for the applications and groupings such that a user may designate that at least one of the application groupings, such as a video games grouping, is to be output using a specified output device, such as an external speaker (i.e. providing a user interface for assigning applications and groups of applications to different sound output devices, as taught by Saib, such as in paragraph 0030 and Fig. 6, in order to implement the user’s ability to control output of different sound sources to different sound devices as explicitly discussed in Bang, such as is discussed in paragraph 0183 and shown in Fig. 20).  One of ordinary skill would have been motivated to perform such a modification in order to solve issues in existing systems for controlling sound of a 
Although Bang and Saib generally teach user interfaces for changing sound output methods of multiple applications between internal and external speakers which may overlap other content (e.g. Bang paragraph 0183, Fig. 20, controlling specific sound source to correspond to specific output device; user may control output device so as to be optimized for current environment; Saib paragraph 0027, user providing rankings for preferred speaker device, such as audio for video games output from surround sound speakers, music output to iPod speaker, videos output from headphones, Skype call output using desktop/laptop speakers, etc.; paragraph 0030, Fig. 6, menu 600 listing applications, may include preferred speaker device tab; where at least menu 600 of Fig. 6 is shown overlapping other displayed content), Bang and Saib do not explicitly disclose:
that the second user interface is for individually changing the sound output methods of each of the first application and the second application between an internal speaker module and the external speaker, 
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen, and 
wherein the second UI screen includes a button for selecting the internal speaker module or the external speaker as a sound output device for the first application or the second application;
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button;
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button.
wherein a first part of the second UI screen overlaps with the first area, and a second part of the second UI screen, different than the first part, overlaps with the second area.
However, Liu teaches:
that the second user interface is for individually changing the sound output methods of each of the first application and the second application between an internal speaker module and the external speaker (e.g. paragraph 0006, performing sound control on split screen terminal; paragraph 0007, establishing sound connection for each application displayed in split screen manner; paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0035, embodiments and features can be freely combined; paragraphs 0036-0039 and 0041, performing sound control on split screen by establishing sound connection channel for each application displayed, determining application on which sound control is to be performed and performing sound control on determined application; if instruction does not designate application, application running in focus window is determined and sound control is performed on it, and if instruction designates application, performing sound control on designated application; when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. as shown in Fig. 3, when a user provides an input on a user interface corresponding to a sound output control associated with multiple applications displayed on the screen, the current sound output device for the in-focus/designated application may be switched to an alternate sound output device, such as from a headphone to a speaker or from a speaker to a headphone, depending on which of the two is the current sound output device; therefore, since the system determines which of the two applications is in focus or designated and then performs switching of sound output devices for that application according to user input to an interface, the interface allows for individually changing sound output devices for both first and second applications from one audio device to another), 
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen (e.g. paragraph 0007, each application displayed in split screen manner; Figs. 2 and 3, showing application 1 in a top area of the screen and application 2 in a bottom area of the screen), and 
wherein the second UI screen includes a button for selecting the internal speaker module or the external speaker as a sound output device for the first application or the second application (e.g. paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; i.e. the soft key/button displayed on the UI permits the user to switch from a current sound output device to an alternate sound output device, such as from earphones to loudspeaker and vice versa, depending on which of the two output devices is the current output device when the input is received
receiving a plurality of inputs through the button, wherein a different sound output device is selected with each input through the button (e.g. paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0041, when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. where a current sound output device is earphones and a first input to the key/button is received, the sound output device is switched to a loudspeaker, making the loudspeaker the now-current sound output device; therefore, if a subsequent, second input to the key/button is received, the current sound output device will be changed again, this time from the loudspeaker to the earphones; therefore a plurality—at least two—inputs may be received through the key/button, with each input selecting a different sound output device);
determining the sound output device associated with the first application or the second application, based on a number of the received inputs through the button (e.g. paragraph 0017, sound control to switch sound output device; shielding sound signal from current sound output device and transmitting sound signal to sound output device to be switched; paragraph 0041, when sound control is performed to switch sound output device, sound signal corresponding to application is shielded from current output device and transmitted to sound output device to be switched; paragraph 0057-0060, describing Fig. 3, user giving instruction through touch key on application interface, sound output of split-screen application is switched from earphone to loudspeaker as shown in Fig. 3; instruction received in earphone sound output state in which sound is output; sound output device switching instruction given by application 1; established sound connection channel corresponding to application 1 is found; sound signal received from sound connection channel corresponding to application 1 is shielded from earphone, and received sound signal is transmitted to loudspeaker; see also paragraph 0067; i.e. where a current sound output device is earphones and a first input to the key/button is received, the sound output device is switched to a loudspeaker, making the loudspeaker the now-current sound output device; therefore, if a subsequent, second input to the key/button is received, the current sound output device will be changed again, this time from the loudspeaker to the earphones; therefore if one input is received, the sound output device is determined to be switched from the current device to another device and, if two inputs are received, the sound output device is determined to be switched from the current device to another device after the first input, making the other the device the current device and then from the other device to yet another device, such as the initial device, after the second input);
wherein a first part of the second UI screen overlaps with the first area, and a second part of the second UI screen, different than the first part, overlaps with the second area (e.g. paragraph 0035, embodiments and features can be freely combined; Fig. 2, showing a first part of the sound control UI, associated with application 2, such as a soft key, overlapping the area associated with application 2; Fig. 3, showing a second part of the sound control UI, associated with application 1, such as a soft key, overlapping the area associated with application 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Saib, and Liu in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and Saib (directed to a system and method for selectively muting computer applications), to incorporate the teachings of Liu (directed to performing sound control on a split screen terminal) to include the capability to display the first and second applications which are concurrently executing in different areas of the display screen (i.e. in a split screen fashion) and to further display a user interface (i.e. the second UI of Bang, which overlaps at least one application displayed in the terminal and permits sound control of a plurality of applications) which collectively overlaps both the first and second areas associated with the first and second applications (i.e. as shown in combined Figs. 2 and 3 of Liu), the user interface including one or more buttons for audio control of the plurality of applications, including a button for switching sound output 
Bang, Saib, and Liu do not explicitly disclose that the second user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed between the first area and the second area.
However, Pan teaches:
that the first application and the second application are executing in a multi-window screen, wherein the first application is displayed in a first area of the multi-window screen and the second application is displayed in a second area of the multi-window screen (e.g. paragraph 0051, describing Fig. 2, first application software 41 shown in first window 43 and second application software 42 shown in second window 44), and 
that the second user interface (UI) screen for changing the sound output methods of the first application and the second application is provided/displayed between the first area and the second area (e.g. paragraph 0055, separation bar 29 (i.e. as shown in Fig. 2) allows user to touch separation bar 29 to trigger system commands, including “mute the audio of one window”; i.e. as shown in Fig. 2, the device of Pan displays two simultaneously executing applications in two separate windows displayed in separate regions of the screen with a separation bar displayed in between the two windows/areas, and the separation bar is configured to change the sound output of the applications, such as by muting the audio of the windows and is therefore a user interface for changing sound output methods).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Saib, Liu, and Pan in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications), Saib (directed to a system and method for selectively muting computer applications), and Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Pan (directed to a device having a dual window displaying function including a user interface object for triggering system commands with respect to the windows such as audio control) to include the capability to display two simultaneously executing applications (e.g. the simultaneously executing navigation and MP3 applications of Bang) in two separate windows in two separate areas of the screen, and to display the user interface screen for controlling the sound outputs of the applications (i.e. the UI screen of Bang for controlling audio output/volume of the applications, incorporating the similar UI of Liu for controlling audio output of a plurality of applications, including a button for designating selected output device, which includes elements overlapping both the first and second applications, and the similar separation bar of Pan which is configured to receive a user touch to control audio output of the windows associated with applications) between the two windows displaying the two simultaneously executing applications (i.e. including the UI control elements for controlling multi-application audio output, such as those of Bang and Liu, in a UI bar displayed between the application display areas as taught by Pan).  One of ordinary skill would have been motivated to perform such a modification in order to take advantage of larger screens in mobile devices by enabling a user to control two applications on the same display screen, avoiding the user inconveniently having to exit a first application in order to operate a second application, while also splitting the displaying regions of the two applications as described in Pan (paragraphs 0002-0003, 0055).
With respect to claim 16, Bang in view of Saib, further in view of Liu, further in view of Pan teaches all of the limitations of claim 13 as previously discussed and Bang further teaches wherein the processor is further configured to output the second UI that includes an option for setting whether to output the sound associated with the executing application, an output level of the sound associated with the executing application (e.g. paragraph 0157, controlling volume of specific application in corresponding area of control window SA using volume control bar SB; paragraph 0177, dragging boundary with specific area to boundary of another area, adjusting volume of specific application corresponding to the specific area to “0”; i.e. the control areas of the particular applications enable adjusting both volume level of each particular application and, by reducing the volume to “0,” whether to output any sound at all for a particular application), and a tone of the sound associated with the executing application (e.g. paragraph 0200, user may touch specific area A1-A4 associated with particular application/sound source to control the output of the sound source more finely; paragraph 0201, long touch on area causes equalizer for corresponding application sound output to be displayed; paragraphs 0202-0203, user may adjust sound output for particular frequencies with respect to volume and apparent distance using equalizer; paragraph 0205, sounds of different ranges output in accordance with control of equalizer; Figs. 30-32 and paragraphs 0210-0215, further describing how the user may adjust the tone of the selected sound source and associated application using the provided equalizer user interfaces).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Saib, further in view of Liu, further in view of Pan, further in view of Cohen.
With respect to claim 15, Bang in view of Pan further in view of Lee, further in view of Wakeyama teaches all of the limitations of claim 13 as previously discussed.  Although Bang teaches that applications are categorized (e.g. Fig. 7, showing at least system and application categories), Bang does not explicitly disclose wherein the list of the categories is displayed based on classification of an application (app) market from which the executing application is downloaded.  However, Saib teaches wherein the list of the categories is displayed based on classification of an application (e.g. paragraphs 0026-0027, list of applications currently running/currently generating sound; rank list of applications for sound priority; user may provide ranking with preferred speaker device; paragraph 0028, creating menu from list for viewing by user; pre-programmed GUI for applications generating sound, with applications sending signals to sound card highlighted; menu can include other icons/features for applications generating sound including user select tab to select one or more applications or groups of applications, application sound rank, selection tab for user to set application having highest priority; paragraph 0030, Fig. 6, GUI implementing menu having plurality of applications listed thereon; each application includes a mute tab 604 and volume adjust tab 606; other features may also be included, such as ranking tab, group select tabs, and preferred speaker device tab; i.e. where at least a menu displaying a list of applications along with tabs/options for assigning priority to/ranking the applications and for grouping the applications collectively constitutes a UI including a list of categories of applications; that is, assigning priorities to listed applications via displayed priority tabs/interfaces is analogous to categorizing the applications based on priority and therefore an interface which displays the applications along with assignable priorities is analogous to a UI including a list of categories (i.e. the assignable priorities) of the applications; further, grouping listed applications via displayed group select tabs is analogous to categorizing applications based on assigned groupings and therefore an interface which displays the applications along with assignable groupings (including at least the grouping of “video games” as discussed in paragraph 0027) is also analogous to a UI including a list of categories (i.e. a list of applications which also includes groupings/priorities for each application constitutes a list of those groupings/priorities as well)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Liu, and Saib in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources such as two or more simultaneously executing applications) and teachings of Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Saib (directed to a system and method for selectively muting computer applications) to include the capability to display a user interface including a listing of currently executing applications which further includes controls for categorizing the applications according to one or more priorities or groupings and for designating preferred sound output devices for the applications and groupings such that a user may designate that at least one of the application groupings, such as a video games grouping, is to be output using a specified output device, such as an external speaker (i.e. providing a user interface for assigning applications and groups of applications to different sound output devices, as taught by Saib, such as in paragraph 0030 and Fig. 6, in order to implement the user’s ability to control output of different sound sources to different sound devices as explicitly discussed in Bang, such as is discussed in paragraph 0183 and shown in Fig. 20).  One of ordinary skill would have been motivated to perform such a modification in order to solve issues in existing systems for controlling sound of a plurality of applications, such as systems permitting only one application to output sound when the user has only one output device, systems permitting all applications to play sound simultaneously and which require the user to go into 
Bang, Saib, and Liu do not explicitly disclose that the displayed category is based on classification of an application (app) market from which the executing application is downloaded.  However, Cohen teaches that the displayed category is based on classification of an application (app) market from which the executing application is downloaded (e.g. col. 11 lines 28-37, determining applications are similar based on applications being assigned the same category of application programs as identified by developers for adding to software marketplace).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Bang, Saib, Lui, and Cohen in front of him to have modified the teachings of Bang (directed to a method of controlling sound output from a plurality of sound sources), Saib (directed to a system and method for selectively muting computer applications), and Liu (directed to performing sound control on a split screen terminal), to incorporate the teachings of Cohen (directed to monitoring application resource consumption) to include the capability to categorize applications and associated sound sources for output control purposes (as taught by both Bang and Saib) by using application marketplace categorizations as the categories (as taught by Cohen), where sound output of a plurality of applications indicates a metered consumption of a resource (i.e. proportions of total volume, particular output devices used as shown in Bang Figs. 8, 10, and 20), and metered consumption of resources may be normalized with respect to consumption by application category (as taught by Cohen col. 10 lines 16-17).  One of ordinary skill would have been motivated to perform such a modification in order to provide useful information to a user about levels of system resources demanded by applications and to normalize the consumption by application category as described in Cohen (col. 1 line 66-col. 2 line 5, col. 10 lines 16-17).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maxfield et al. (US 20120137231 A1) teaches a user interface for switching audio output of an application between various devices (e.g. Fig. 5A and associated description).
McKillop et al. (US 8068925) teaches a user interface for switching audio outputs of an application between various devices (e.g. Fig. 17A-D and associated description).
Han (US 20110130853 A1) teaches a user interface for switching audio output between an external speaker and a headphone (e.g. Fig. 4).
Lin (US 9431983 B2) teaches UI screens for setting audio properties for applications (e.g. Figs. 2C-H).
Sanders (US 9431985 B2) teaches user interfaces for controlling multiple speakers (e.g. Fig. 8).
Stroud et al. (US 8768494 B2) teaches policy-based audio control interfaces (e.g. Figs. 3 and 4).
Yerrace et al. (US 20140358262 A1) teaches associating audio types with particular audio processing modes (e.g. Fig. 4 and associated description).
Obata et al. (US 20170078403 A1) teaches setting and controlling application audio output methods and priorities (e.g. Fig. 2-5, 11, 13), including based on user setting via UI input (e.g. Fig. 10, 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/JEREMY L STANLEY/Examiner, Art Unit 2179